Bronson, J.
(specially concurring). I concur in an affirmance. I agree that the notes involved were not payable at a special place within the moaning of § 6955, Comp. Laws, 1913; Uniform Neg. Inst. La.iv, § 10. In my opinion the case of Bardsley v. Washington Mill Co. 54 Wash. 553, 103 Pac. 822, 132 Am. St. Rep. 1133, does not express a contrary view. It does not necessarily follow that the mere failure of the maker to pay the notes due at maturity is such a default as entitles the payee to absolutely declare the whole debt' due and payable if circumstances might otherwise show equitably that the defendant was ready, willing, and' able to make payment of the notes that were due. This is an equitable action. But the defendant has relied entirely upon the law defense of failure to make presentment at a special place. No other defense was presented. Furthermore, at the *108time of tbe rendition of tbe judgment all of tbe notes bad become due. It was proper for tbe trial court to render judgment for tbe amount then due. Comp. Laws, 1913, § 8100. Tbe judgment, accordingly, must be sustained.